 

﻿

﻿

Change in Control Agreement

This document is a Change in Control Agreement (this “Agreement”), is dated as
of September 1, 2016, and is by and between Benjamin Schlater (“Mr. Schlater”)
and Ferro Corporation (the “Company”), an Ohio corporation.

﻿

Background

A.The Board of Directors (the “Board”) of the Company recognizes that, as is the
case with many publicly-held corporations, the possibility of a change in
control exists;

B.The Board also recognizes any such change in control could engender
uncertainty among members of the Company’s management team that could result in
distraction or departure of key management personnel at a time when the services
of such management team members are particularly critical to the Company and its
shareholders;

C.The Board has determined that it is in the best interests of the Company and
its shareholders to foster the continued employment of key management personnel
during such periods of possible uncertainty;

D.Mr. Schlater is a key member of the Company’s management team and is party to
that certain Change in Control Agreement, dated as of September 1, 2015 (the
“Prior Agreement”), with the Company;

E.On September 1, 2016, Mr. Schlater assumed the role of Chief Financial Officer
of the Company, pursuant to which, among other things, Mr. Schlater and the
Company agreed that certain changes would be made to the Prior Agreement; and

F.The Company and Mr. Schlater desire to enter into this Agreement to accomplish
the objective of fostering continued employment of key management personnel
during such periods of possible uncertainty in connection with a change in
control.

Agreement

NOW, THEREFORE, in consideration of the matters stated above and other good and
valuable consideration, and intending to be legally bound by this Agreement, Mr.
Schlater and the Company hereby agree as follows:

﻿

Article 1 – General Provisions

1.1Overview of the Agreement.  The purpose of this Agreement is to reinforce and
encourage Mr. Schlater’s continued attention and dedication to his assigned
duties in the face of potential distractions arising from a Potential Change in
Control (as defined in Section 2.1 below) and/or a Change in Control (as defined
in Section 3.1 below).  In order to achieve



 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

this purpose, in this Agreement the Company undertakes to make or provide Mr.
Schlater certain payments and benefits, and to take certain actions in
connection with, a Potential Change in Control and/or Change in Control.  By
this Agreement, however, the parties do not intend to create, and have not
created, a contract of employment, express or implied, between Mr. Schlater and
the Company and Mr. Schlater’s employment remains “at will.”

1.2Definitions.  Appendix A sets forth the definitions of certain terms used in
this Agreement.  Those terms shall have the meanings set forth on Appendix A
where used in this Agreement and identified with initial capital letters.

1.3Construction.  For purposes of this Agreement:

A.The term “parties” means Mr. Schlater and Ferro.

B.The term “today” means the date written in the Preamble to this Agreement.

C.All currency amounts stated in this Agreement are in United States Dollars.

D.All references to sections of statutes, such as the Exchange Act or the
Internal Revenue Code, also refer to any successor provisions to such sections.

1.4Term.  The term of this Agreement (the “Term”) is the period beginning today
and ending on December 31, 2017; provided, however, that, beginning December 31,
2016, and on each anniversary of such date (such date and each annual
anniversary thereof being called the “Renewal Date” below), the Term will
automatically be extended so as to terminate two years from such Renewal Date,
unless, at least 90 days before a Renewal Date, the Company has given Mr.
Schlater written notice that the Term will not be so extended; and provided
further that, if a Change in Control occurs during the Term, then the Term will
automatically be extended and will not terminate earlier than the last day of
the 24th month after the month in which such Change in Control
occurred.  Notwithstanding any other provision of this Agreement, but except as
otherwise provided in Section 2.2 below, the Term will expire immediately if Mr.
Schlater’s employment terminates for any reason before a Change in Control
occurs.

Article 2 – Potential Change in Control

2.1Meaning of “Potential Change in Control.” For purposes of this Agreement, a
“Potential Change in Control” shall have occurred if and when any of the
following occurs:

A.Accumulation of Ownership.  Any Person becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 20% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

B.Proxy Solicitation.  Any Person commences a solicitation (as defined in Rule
14a-1 of the General Rules and Regulations under the Exchange Act) of proxies or
consents which has the purpose of effecting or would (if successful) result in a
Change in Control; or



 

2

 



--------------------------------------------------------------------------------

 

 

 

C.Tender or Exchange Offer.  A tender or exchange offer for voting securities of
the Company, made by a Person, is first published or sent or given (within the
meaning of Rule 14d-2(a) of the General Rules and Regulations under the Exchange
Act); or

D.Change in Control Agreement.  The Company enters into an agreement, the
consummation of which would result in a Change in Control; or

E.Public Announcement.  The Company or any Person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control; or

F.Board Determination.  The Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.

2.2Termination After a Potential Change in Control But Before a Change in
Control.  In order to protect Mr. Schlater if his employment with the Company is
terminated after a Potential Change in Control occurs but before a Change in
Control occurs, the following provisions will apply:

A.If the Company terminates Mr. Schlater’s employment Without Cause (as defined
in Section 3.2.B below) after a Potential Change in Control occurs but before a
Change in Control occurs (whether or not such Change in Control ever actually
occurs), and such termination was at the request or direction of a Person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, then such termination will be deemed to be, and
will be treated as if it were, a termination by the Company Without Cause after
a Change in Control and will be governed by Article 3 below.

B.If Mr. Schlater terminates his employment for Good Reason (as defined in
Section 3.2.C below) after a Potential Change in Control occurs but before a
Change in Control occurs (whether or not such Change in Control ever actually
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of a Person who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control, then
such termination will be deemed to be, and will be treated as if it were, a
termination by Mr. Schlater for Good Reason after a Change in Control and will
be governed by Article 3 below.

Article 3 – Change in Control

3.1Meaning of “Change in Control.”  For purposes of this Agreement, a “Change in
Control” will be deemed to have occurred if and when any of the following
occurs:

A.Accumulation of Ownership.  Any Person becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 25% or more of either



 

3

 



--------------------------------------------------------------------------------

 

 

 

(1)The then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or

(2)The combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”);

provided, however, that, for purposes of this Section 3.1.A, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company or (iv) any acquisition
pursuant to a transaction that satisfies the conditions set forth in Sections
3.1.C(1), 3.1.C(2), and 3.1.C(3) below; or

B.Certain Changes in Board Membership.  The following individuals (the
“Incumbent Board”) cease for any reason to constitute a majority of the number
of Directors then serving:

(1)Individuals who are Directors today, and

(2)New Directors (other than a Director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Directors then still in office who either were Directors as of today or
whose appointment, election, or nomination for election was previously so
approved or recommended; or

C.Merger or Consolidation; Sale of Assets.  Consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination,

(1)All or substantially all of the individuals and entities that were the
Beneficial Owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately before such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination



 

4

 



--------------------------------------------------------------------------------

 

 

 

(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately before such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be,

(2)No Person (other than a corporation resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and

(3)At least a majority of the members of the board of directors (or, for a non-
corporate entity, equivalent governing body) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

D.Liquidation; Dissolution.  Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

3.2The Company’s Obligations Generally.  If Mr. Schlater’s employment terminates
after a Change in Control occurs, then the Company will pay or provide Mr.
Schlater payments and benefits described in this Article 3, depending upon the
circumstances under which his employment terminates as follows:

A.Termination With Cause.  Within two years following a Change in Control, the
Company will have the right to terminate Mr. Schlater’s employment with or
without Cause.  For purposes of this Agreement, “Cause” shall mean any of the
following reasons:

(1)Mr. Schlater has been convicted of a felony or Mr. Schlater has entered a
plea of guilty or nolo contendere to a felony);

(2)Mr. Schlater is guilty of dishonesty resulting or intended to result directly
or indirectly in significant gain or personal enrichment to Mr. Schlater that is
materially and demonstrably injurious to the Company; or

(3)Mr. Schlater fails willfully and on a continuing basis substantially to
perform his duties with the Company (other than any such failure resulting from
incapacity due to mental or physical illness) after the Applicable Board demands
in writing that Mr. Schlater perform such duties, which demand must specifically
identify the manner in which the Applicable Board



 

5

 



--------------------------------------------------------------------------------

 

 

 

believes that Mr. Schlater has not substantially performed his duties, and such
failure results in demonstrably material injury to the Company.

B.Termination Without Cause.  The Company will have the right to terminate Mr.
Schlater’s employment at any time after a Change in Control but, unless such
termination meets the requirements of Section 3.2.A above, such termination will
constitute a termination “Without Cause.”

C.Termination for Good Reason.  At any time within two years after a Change in
Control, Mr. Schlater will have the right to terminate his employment with the
Company for any of the following reasons (such reasons constituting “Good
Reason” under this Agreement) to which Mr. Schlater has not given his prior
written consent:

(1)The assignment to Mr. Schlater of any duties inconsistent with Mr. Schlater’s
status as a senior executive officer of the Company, a change in Mr. Schlater’s
title or a substantial adverse alteration in the nature or status of Mr.
Schlater’s responsibilities or reporting relationship (whether or not occurring
solely as a result of the Company’s ceasing to be a publicly traded entity), in
each case from those in effect immediately before the Change in Control;

(2)The removal of Mr. Schlater from or failure to re-elect Mr. Schlater to any
positions held by Mr. Schlater immediately before the Change in Control (except
in connection with termination of Mr. Schlater’s employment for Cause,
Disability or Retirement or as a result of Mr. Schlater’s death or voluntary
termination without Good Reason);

(3)A reduction by the Company in Mr. Schlater’s annual base salary and/or annual
incentive target as in effect immediately before the Change in Control or as the
same may be increased from time to time;

(4)The relocation of Mr. Schlater’s principal place of employment to a location
which increases Mr. Schlater’s one-way commuting distance by more than 25 miles
over Mr. Schlater’s one-way commuting distance immediately before the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with Mr. Schlater’s business travel obligations
immediately before the Change in Control;

(5)The failure by the Company to pay to Mr. Schlater any portion of Mr.
Schlater’s current compensation, or to pay to Mr. Schlater any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within five business days of the date such compensation is due;

(6)The failure by the Company to continue in effect any Benefit Plan in which
Mr. Schlater participates immediately before the Change in Control unless



 

6

 



--------------------------------------------------------------------------------

 

 

 

an equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such Benefit Plan, or the failure by the Company
to continue Mr. Schlater’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both, in terms of
the amount or timing of payment of benefits provided and the level of Mr.
Schlater’s participation relative to other participants, as existed immediately
before the Change in Control; provided, however, that the Company may make
modifications in such Benefit Plans so long as such modifications are required
by law or are generally applicable to all salaried employees of the Company who
participate in such plans and to all salaried employees of any Person in control
of the Company who participate in such plans and do not discriminate against
highly-paid employees of the Company;

(7)The failure by the Company to provide Mr. Schlater with the number of paid
vacation days to which Mr. Schlater is entitled in accordance with the Company’s
normal vacation policy in effect immediately before the Change in Control (or
pursuant to a special vacation agreement or arrangement then in effect with
respect to Mr. Schlater);

(8)Any purported termination of Mr. Schlater’s employment which is not effected
pursuant to a Termination Notice satisfying the requirements of Section 8.1
below (and for purposes of this Agreement, no such purported termination shall
be effective); or

(9)Any failure of the Company to obtain assumption of this Agreement, as set
forth in Section 10.1 below.

For purposes of determining whether Good Reason exists, the following will
apply:

(i)Any claim by Mr. Schlater that Good Reason exists shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

(ii)Mr. Schlater’s right to terminate his employment for Good Reason will not be
affected by his incapacity due to physical or mental illness.

(iii)Mr. Schlater’s death following delivery of a notice of termination for Good
Reason will not affect Mr. Schlater’s estate’s entitlement to severance payments
benefits provided hereunder upon a termination of employment for Good Reason.

(iv)Mr. Schlater’s continued employment will not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason.



 

7

 



--------------------------------------------------------------------------------

 

 

 

3.3Salary and Benefit Continuation on Termination After a Change in Control.  If
Mr. Schlater’s employment is terminated for any reason within two years
following a Change in Control and during the Term, then the Company will –

A.Pay Mr. Schlater through the Termination Date his full unreduced salary (i.e.,
his salary immediately before the Termination Date) or, if higher, Mr.
Schlater’s highest base salary rate in effect at any time during the calendar
year immediately preceding the Change in Control, and

B.Provide Mr. Schlater through the Termination Date with all compensation and
benefits to which he would otherwise have been entitled under the terms of the
applicable compensation and benefit plans, programs, or arrangements of the
Company or any Affiliate of the Company as in effect immediately before the
Termination Date or, if more favorable to Mr. Schlater, as in effect immediately
before the Change in Control.

3.4Severance Payments.  In addition to any payments or benefits Mr. Schlater may
be entitled to receive under Section 3.3 above and Article 4 below, if a Change
in Control occurs and Mr. Schlater’s employment is terminated during the Term
(i) by the Company Without Cause (other than by reason of Mr. Schlater’s death),
(ii) by the Company by reason of Mr. Schlater’s Disability or (iii) by Mr.
Schlater for Good Reason, then the Company will pay Mr. Schlater the following
amounts, and provide Mr. Schlater the following benefits (collectively, the
“Severance Payments”):

A.Annual Incentive Plan.  Subject to Section 10.7, within five business days
after the Termination Date, the Company will pay Mr. Schlater a lump sum amount,
in cash, equal to –

(1)the pro rata portion of Mr. Schlater’s annual incentive compensation under
the Annual Incentive Plan for the calendar year in which the Termination Date
occurs, such amount to be determined by multiplying Mr. Schlater’s targeted
annual incentive compensation amount by a fraction, the numerator of which is
the number of days in such calendar year which had elapsed as of the Termination
Date and the denominator of which is 365; plus

(2)if Mr. Schlater has not then been paid his annual incentive compensation
under the Annual Incentive Plan for the calendar year immediately preceding his
Termination Date, Mr. Schlater’s targeted annual incentive compensation amount
for that preceding year.

B.Termination Payment.  Subject to Section 10.7, within five business days after
the Termination Date, the Company will pay Mr. Schlater a lump sum termination
payment, in cash, equal to the product of –

(1)The sum of –



 

8

 



--------------------------------------------------------------------------------

 

 

 

(a)Mr. Schlater’s annual base salary (including the annual amount of any
periodic cash allowances to which Mr. Schlater is entitled) as in effect
immediately before the Termination Date (without giving effect to any reduction
in base salary, which reduction constitutes an event of Good Reason) or, if
higher, the highest base salary rate in effect with respect to Mr. Schlater at
any time during the calendar year immediately preceding the Change in Control
(the applicable amount being referred to herein as the “Base Salary”), and

(b)Mr. Schlater’s target annual incentive compensation amount under the
Company’s Annual Incentive Plan for the fiscal year in which occurs the
Termination Date (without giving effect to any reduction in targeted annual
incentive compensation caused by an adverse change in Mr. Schlater’s Annual
Incentive Plan participation) or, if higher, for the fiscal year in which occurs
the Change in Control (or, if no such target annual incentive compensation
amount was determined for the fiscal year(s) in which occurs the Termination
Date or the Change in Control, the target annual incentive compensation amount
for the fiscal year prior to the fiscal year(s) in which occurs the Termination
Date or the Change in Control, respectively), times

(2)Two.

C.Welfare Plan Benefit Continuation.  The Company will provide Mr. Schlater
(and, if applicable, his dependents) with welfare benefits substantially similar
to, and at the same after-tax cost to Mr. Schlater (and, if applicable, his
dependents), those provided to Mr. Schlater (and, if applicable, his dependents)
under the Welfare Plans in which Mr. Schlater is participating or to which he is
entitled immediately before the Termination Date or, if more favorable to Mr.
Schlater, those provided to Mr. Schlater (and, if applicable, his dependents)
under the Welfare Plans immediately before the Change in Control.  The Company
will provide such benefits for 24 months after the Termination Date in such a
manner that such benefits (and the costs and premiums thereof) are excluded from
the Mr. Schlater’s income for federal income tax purposes and, if the Company
reasonably determines that providing continued coverage under one or more of its
Welfare Plans contemplated herein could be taxable to Mr. Schlater, the Company
shall provide such benefits at the level required hereby through the purchase of
individual insurance coverage at no greater cost to Mr. Schlater than the cost
to Mr. Schlater immediately before such date.  Such welfare benefits shall
immediately cease if Mr. Schlater becomes re-employed with another employer and
is eligible to receive such welfare benefits under another employer-provided
plan as of the commencement of such applicable period of eligibility.

D.Defined Benefit Retirement Plans.  Within five business days after the
Termination Date or, if later, the earliest time or times permitted under
Internal Revenue Code Section 409A and related federal regulations, if Mr.
Schlater is a



 

9

 



--------------------------------------------------------------------------------

 

 

 

participant in the Ferro Corporation Retirement Plan and/or the Ferro
Corporation Supplemental Defined Benefit Plan for Executive Employees, then the
Company will pay Mr. Schlater an amount equal to the present value of the excess
of –

(1)the benefits Mr. Schlater that would have been paid or payable under such
plans if Mr. Schlater had continued his employment for 24 months after the
Termination Date and such later date were the date of employment termination
under such plans, assuming for this purpose that –

(a)Mr. Schlater’s age is increased by 24 months, and

(b)Mr. Schlater’s “Credited Basic Compensation” (as defined in such plan) for
purposes of such plans is Mr. Schlater's Credited Basic Compensation determined
as of March 31, 2006, over

(2)the benefits paid or payable to Mr. Schlater under such plans as of the
Termination Date (if any).

For purposes of calculating such amount, the provisions of such plans and the
assumptions, including, without limitation, interest rate and mortality
assumptions used for calculating lump sum distributions, in effect as of
Termination Date will apply or, if more favorable to Mr. Schlater, the
provisions and assumptions existing immediately before the Change in Control,
will apply.

E.Defined Contribution Retirement Plans.  Within five business days after the
Termination Date or, if later, the earliest time or times permitted under
Internal Revenue Code Section 409A and related federal regulations, the Company
will pay Mr. Schlater an amount equal to the amount of the Company’s
contributions (and specifically not including any pre-tax or other contributions
commonly considered to made by an employee) that would have been added to Mr.
Schlater’s accounts under the Company’s qualified defined contribution plans and
any excess or supplemental defined contribution plans in which Mr. Schlater
participates at the Termination Date (or if more favorable to Mr. Schlater, the
plans as in effect immediately prior to the Change in Control) if Mr. Schlater
had continued his employment for 24 months after the Termination Date and such
later date were the date of employment termination under such plans, assuming
for this purpose that –

(1)Mr. Schlater’s compensation in each of the two years is that required by
Sections 3.4.B payable in equal monthly installments over such two-year period;

(2)Mr. Schlater’s benefits under such plans are vested to the extent that they
would have been vested had his employment terminated at such later date;

(3)The rate of any such employer contribution is equal to the maximum rate
provided under the terms of the applicable plans for the year in which the
Termination Date occurs (or, if more favorable to Mr. Schlater, or in the



 

10

 



--------------------------------------------------------------------------------

 

 

 

event that as of the Termination Date the rate of any such contribution for such
year is not determinable, the rate of contribution under the plans for the plan
year ending immediately prior to the date of the Change in Control); and

(4)To the extent that the Company’s contributions are determined based on the
contributions or deferrals of Mr. Schlater, that Mr. Schlater’s contribution or
deferral elections, as appropriate, are those in effect immediately prior to the
Termination Date.

For purposes of calculating such amount, the provisions of the applicable plans
in effect as of the date of the Change in Control will apply.

F.Outplacement.  The Company will provide Mr. Schlater, at the Company’s sole
cost and expense as incurred, with the reasonable services of an outplacement
firm mutually agreed upon between the Company and Mr. Schlater and suitable to
Mr. Schlater’s position until the first acceptance by Mr. Schlater of an offer
of employment; provided, however, that the cost of such outplacement shall not
exceed $50,000; provided, further, that the Company will not be required to
provide such services to Mr. Schlater beyond December 31st of the second
calendar year following the calendar year in which the Termination Date occurs.

G.Indemnification Insurance.  The Company will continue to maintain officers’
indemnification insurance for Mr. Schlater for a period of not less than four
years after the Termination Date, the terms and conditions of which shall be no
less favorable than the terms and conditions of the officers’ indemnification
insurance maintained by the Company for Mr. Schlater immediately before the date
on which the Change in Control occurs.

3.5Payment in Respect of Performance Shares.  If a Change in Control occurs
during the Term, and whether or not Mr. Schlater’s employment thereafter
terminates, within five business days after the Change in Control the Company
will pay Mr. Schlater an amount in cash with respect to each grant of
Performance Shares (as defined in the Company’s Long-Term Incentive Plan)
previously awarded to Mr. Schlater under the Long-Term Incentive Plan (or any
predecessor or successor plan) in respect of, and in full satisfaction of,
as-yet-uncompleted performance periods (the “Outstanding Performance Shares”)
equal to (but not less than zero):

Payment = (A) ‒ (B)

where:

(A)  =  The product of

(1)The number of Outstanding Performance Shares awarded to Mr. Schlater in
respect of the applicable Performance Period, times

(2)The “fair market value of the Common Stock” (as defined in the Performance
Share Plan), times



 

11

 



--------------------------------------------------------------------------------

 

 

 

(3)A fraction (not to exceed one)

(a)The numerator of which is the sum of

(i)the number of days which had elapsed in the applicable Performance Period as
of the date of such Change in Control plus

(ii)730, and

(b)The denominator of which is the number of days in such applicable Performance
Period,

and where

(B)= the value that is actually paid to Mr. Schlater under the Long-Term
Incentive Plan in respect of such Outstanding Performance Shares in connection
with the Change in Control.

For purposes of this Section 3.5, if Mr. Schlater’s employment terminates after
a Potential Change in Control but before a Change in Control under the
circumstances described in Section 2.2 above, then the determination of the
number of Outstanding Performance Shares which had not expired immediately
before the Change in Control will, instead, be determined as of the date which
is immediately before the date of occurrence of the Potential Change in Control.

Notwithstanding anything in this Section 3.5 to the contrary, if such
Performance Shares constitute deferred compensation within the meaning of
Section 409A of the Internal Revenue Code, if and to the extent that the Change
in Control is not a “change in control event” within the meaning of Section 409A
of the Internal Revenue Code, the Company cash payment pursuant to this Section
3.5 shall be made at the time that the Outstanding Performance Shares would be
settled in accordance with the terms thereof as set forth in the applicable
award agreements and shall be in full satisfaction of the Company’s obligations
under, and Mr. Schlater’s rights in respect of, such Outstanding Performance
Shares.

3.6Death.  If a Change in Control occurs during the Term and Mr. Schlater’s
employment is thereafter terminated by reason of his death, then the Company
will pay to Mr. Schlater’s legal representatives or estate, or as may be
directed by the legal representatives of his estate, as the case may be, a cash
lump sum equal to the amounts determined under Sections 3.4.A and 3.4.B
above.  Such payment will be in addition to any payments and benefits to which
Mr. Schlater is entitled under Article 4 below.

Article 4 – Additional Tax Provisions

4.1Modified Cutback Due to Additional Taxes.  Anything in this Agreement to the
contrary notwithstanding and except as set forth below, if any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Internal Revenue Code) to or for the benefit of Mr. Schlater,
whether paid or payable pursuant to this Agreement or otherwise (a “Payment”),
would be subject to the Additional Tax, then the Payment will



 

12

 



--------------------------------------------------------------------------------

 

 

 

be reduced to one dollar ($1.00) less than the amount above which the Payment
would be subject to the Additional Tax, but only to the extent that such
reduction provides Mr. Schlater with a greater after-tax economic value, taking
into account all federal, state and local taxes, including any Additional Tax,
than the Payment without such reduction.  Any reduction pursuant to this Section
4.1 shall be applied against the Payment in the manner that minimizes the
economic loss to Mr. Schlater as a result of such reduction and shall be made
consistent with the requirements of Section 409A of the Internal Revenue Code.

4.2Accounting Firm.  All determinations required to be made under this Article 4
and the assumptions to be utilized in arriving at such determination, shall be
made by Deloitte & Touche, or such other nationally recognized certified public
accounting firm as may be designated by Mr. Schlater (the “Accounting
Firm”).  The Company will direct the Accounting Firm to provide detailed
supporting calculations both to the Company and Mr. Schlater within 15 business
days after receipt of notice from Mr. Schlater that there has been a Payment or
such earlier time as is requested by the Company.  If the Accounting Firm is
then serving as accountant, auditor, or consultant for the individual, entity or
group effecting the Change in Control, then Mr. Schlater will have the right to
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).

4.3Access to Records.  Mr. Schlater and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or Mr. Schlater, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by this Article 4.

4.4Accounting Firm’s Fees and Expenses.  The Company will pay the fees and
expense of the Accounting Firm for its services in connection with the
determinations and calculations contemplated by this Article 4.

4.5Adjustments.  If the Payment is reduced as described in Section 4.1 and the
Internal Revenue Service (“IRS”) subsequently and finally determines that the
Payment, even after the reduction applied by Section 4.1, will result in a loss
of deduction to the Company under Section 280G of the Internal Revenue Code and
the Company could avoid such loss of deduction by causing Mr. Schlater to return
an additional amount of the Payment to the Company, the Company may request that
Mr. Schlater remit an additional amount to the Company equal to the difference
between the amount previously paid and the minimum amount necessary to avoid
such loss of deduction, which amount shall be remitted by Mr. Schlater within
five business days after notification by the Company.

4.6IRS Claims.  Mr. Schlater will notify the Company in writing of any claim by
the IRS that, if successful, would result in the imposition of Additional Tax
after the reduction (if any) applied by Section 4.1.  Mr. Schlater will give the
Company such notice as promptly as practicable but no later than ten business
days after Mr. Schlater actually receives notice of such claim.  Mr. Schlater
will further apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid (in each case, to the extent known by
Mr. Schlater).  Mr. Schlater agrees not to pay such claim before the earlier of
(a) the



 

13

 



--------------------------------------------------------------------------------

 

 

 

expiration of the 30-calendar-day period following the date on which Mr.
Schlater gives such notice to the Company and (b) the date that any payment with
respect to such claim is due.  If the Company notifies Mr. Schlater in writing
at least five business days before the expiration of such period that it desires
to contest such claim, then Mr. Schlater will –

(A)Provide the Company with any written records or documents in Mr. Schlater’s
possession relating to such claim reasonably requested by the Company;

(B)Take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation,
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;

(C)Cooperate with the Company in good faith in order effectively to contest such
claim; and

(D)Permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and defend Mr. Schlater and hold Mr. Schlater
harmless, on an after-tax basis, from and against any Additional Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of such representation and payment of costs and expenses.  Without limiting the
foregoing provisions of this Section 4.6, the Company will control all
proceedings taken in connection with the contest of any claim contemplated by
this Section 4.6 and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim; provided, however, that Mr. Schlater may
participate therein at Mr. Schlater’s own cost and expense.  The Company may, at
its option, either direct Mr. Schlater to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Mr. Schlater will
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall direct; provided, however, that if the Company directs Mr.
Schlater to pay the tax claimed and sue for a refund, the Company will indemnify
and defend Mr. Schlater and hold Mr. Schlater harmless, on an after-tax basis,
from such Additional Tax or income tax, including interest or penalties with
respect thereto, imposed with respect to such payment; and provided further that
any extension of the statute of limitations relating to payment of taxes for Mr.
Schlater’s taxable year with respect to which the contested amount is claimed to
be due is limited solely to such contested amount.  Furthermore, the Company’s
control of any such contested claim will be limited to issues with respect to
which the Additional Tax would be payable hereunder and Mr. Schlater will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.



 

14

 



--------------------------------------------------------------------------------

 

 

 

Article 5 – Mr. Schlater’s Commitments

5.1Continuation of Employment.  Mr. Schlater affirms that, if a Potential Change
in Control occurs during the Term, Mr. Schlater intends to remain in the employ
of the Company at least until a Change in Control occurs or such Change in
Control is abandoned.

5.2Noncompetition Covenant.  Whether or not a Change in Control occurs during
the Term, Mr. Schlater will not, at any time during the Restricted Period (as
defined below), accept employment with, own an interest in, form a partnership
or joint venture with, consult with or otherwise assist any person or enterprise
that manufactures or sells products (“Competitive Products”) similar to, or
competitive with, the products manufactured or sold by the Company on the
Termination Date.  For purposes of this Section 5.2, the term “Restricted
Period” means

A.24 months after the Termination Date; and

B.An additional 12 months thereafter (the “Additional Noncompetition Period”)
if:

(1)The Company has not terminated Mr. Schlater’s employment because of
Disability;

(2)The Company elects to impose the Additional Noncompetition Period by
providing to Mr. Schlater written notice of such election not later than two
months after the termination of Mr. Schlater’s employment; and

(3)The Company pays Mr. Schlater, in 12 monthly installments during the
Additional Noncompetition Period, an aggregate amount equal to Mr. Schlater’s
Base Salary.

The restrictions of this Section 5.2 will, however, cease to apply and have no
further force or effect from and after the occurrence of a Change in Control and
will not apply if the relevant person or enterprise acquires a business or
product line that manufactures or sells Competitive Products after the
commencement of Mr. Schlater’s employment or other relationship with such person
or enterprise (and the relevant person or enterprise has not manufactured or
sold such Competitive Products previously) and Mr. Schlater does not participate
in any way in the business of the Competitive Products for 24 months after the
termination of Mr. Schlater’s employment and, at the request of the Company, Mr.
Schlater and the relevant person or enterprise certify to the Company in writing
that Mr. Schlater has and will comply with the restrictions of this Section 5.2.

5.3Non-Disparagement.  Mr. Schlater agrees that during his employment and at all
times thereafter, Mr. Schlater will not, unless compelled by a court or
governmental agency, make, or cause to be made, any statement, observation or
opinion, or communicate any information (whether oral or written) regarding the
Company, or its Affiliates, together with their respective directors, partners,
officers or employees (such entities, collectively, the “Ferro Related
Persons”), which disparages the reputation or business of the Company or the
Ferro Related Persons; provided, however, that such restriction shall not apply
to statements, observations, opinions or communications made in good faith in
the fulfillment of Mr. Schlater’s duties with the Company and provided further
that such restriction shall



 

15

 



--------------------------------------------------------------------------------

 

 

 

cease to apply and shall be of no further force and effect from and after the
occurrence of a Change in Control.

5.4Qualification.  Nothing in this Article 5 eliminates or affects any right to
payments or benefits that Mr. Schlater otherwise has under other provisions of
this Agreement and nothing in this Article 5 gives Mr. Schlater the right to any
payment or benefit under other provisions of this Agreement that he does not
otherwise have.

Article 6 – Employment at Will

6.1Employment at Will.  The parties acknowledge and confirm that Mr. Schlater’s
employment by the Company is employment-at-will, and is subject to termination
by Mr. Schlater or by the Company at any time with Cause or Without Cause.  Mr.
Schlater acknowledges that such employment-at-will status cannot be modified
except in a specific writing that has been authorized or ratified by the Board.

6.2Employment Actions.  This Agreement is not intended to create, and will not
be construed as creating, an express or implied contract of employment.  Nothing
contained in this Agreement will prevent the Company at any time from
terminating Mr. Schlater’s right and obligation to perform service for the
Company or prevent the Company from removing Mr. Schlater from any position
which Mr. Schlater holds in the Company, provided, however, that no such action
shall affect the obligation of the Company to make payments and provide benefits
if and to the extent required under this Agreement.  The payments and benefits
provided in this Agreement will be full and complete liquidated damages for any
such employment action taken by the Company.

Article 7 – Mitigation

7.1No Obligation to Seek Other Employment.  If Mr. Schlater’s employment with
the Company terminates during the Term, Mr. Schlater will not be required to
seek other employment or to attempt in any way to reduce any amounts payable to
Mr. Schlater by the Company pursuant to this Agreement.

7.2No Reduction in Payments or Benefits.  The Company’s obligation to make
payments and provide benefits under this Agreement will not be reduced or offset
by any compensation earned by Mr. Schlater as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Mr. Schlater to the Company, or otherwise.

Article 8 – Termination Procedures

8.1Termination Notice.  If either party desires that Mr. Schlater’s employment
be terminated after a Change in Control and during the Term, then such party
will deliver to the other party a written notice (a “Termination Notice”) in the
manner provided in Section 10.3 below.  For purposes of this Agreement, a
Termination Notice must indicate the specific termination provision in this
Agreement relied upon and must set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision



 

16

 



--------------------------------------------------------------------------------

 

 

 

so indicated.  Further, if the Company proposes to deliver to Mr. Schlater a
Termination Notice for Cause, then the Company must first convene a meeting of
the Board to consider that action, provide Mr. Schlater with reasonable notice
of such meeting and the specific conduct of Mr. Schlater that the Company
believes gives rise to Cause, and afford Mr. Schlater with opportunity, together
with his counsel, to be heard by the Board.  If, after having complied with the
requirements of the preceding sentence, the Company nonetheless desires to
provide Mr. Schlater with a Termination Notice for Cause, then such Termination
Notice must include a certified copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths (3/4) of the entire membership
of the Board at a meeting of the Board after the Board has made a finding, in
the good faith opinion of the Board, that Mr. Schlater was guilty of conduct
constituting Cause and specifying the particulars thereof in detail.

8.2Termination Date.  The “Termination Date,” with respect to any purported
termination of Mr. Schlater’s employment after a Change in Control and during
the Term, will be determined as follows:

A.Termination for Disability.  If Mr. Schlater’s employment is terminated for
Disability, then the Termination Date will be 30 days after Termination Notice
is given (provided that Mr. Schlater shall not have returned to the full-time
performance of Mr. Schlater’s duties during such 30-day period), and

B.Termination for Any Other Reason.  If Mr. Schlater’s employment is terminated
for any other reason, then the Termination Date will be the date specified in
the Termination Notice (which, in the case of a termination by the Company,
shall not be less than 30 days (except in the case of a termination for Cause)
and, in the case of a termination by Mr. Schlater, shall not be less than 15
days nor more than 120 days, respectively, from the date such Termination Notice
is given).

Notwithstanding the foregoing, in no event will the Termination Date occur until
the Mr. Schlater experiences a “separation from service” within the meaning of
Section 409A of the Code, and notwithstanding anything contained in this
Agreement to the contrary, the date on which such separation from service takes
place shall be deemed to be the “Termination Date.”

8.3Dispute Concerning Termination.  If within 15 days after any Termination
Notice is given, or, if later, before the Termination Date (as determined
without regard to this Section 8.3), the party receiving such Termination Notice
notifies the other party that a dispute exists concerning the termination, then
the Company’s obligation to make payments or provide benefits pursuant to
Section 3.4 shall be extended until the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that such
obligations shall be extended by a notice of dispute given by Mr. Schlater only
if such notice is given in good faith and Mr. Schlater pursues the resolution of
such dispute with reasonable diligence; provided, further, that the Company’s
obligation to make payments or provide benefits shall be satisfied, to the
extent



 

17

 



--------------------------------------------------------------------------------

 

 

 

required, no later than the end of the first calendar year in which such mutual
written agreement is executed or such final judgment is rendered.

Article 9 – Disputes

9.1Agreement to Arbitrate.  The parties will resolve any further dispute or
controversy arising under or in connection with this Agreement exclusively by
arbitration in Cleveland, Ohio, in accordance with the rules of the American
Arbitration Association then in effect.  The evidentiary standards set forth in
this Agreement shall apply to such arbitration.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, Mr. Schlater will be entitled to
seek specific performance of Mr. Schlater’s right to be paid until the
Termination Date during the pendency of any dispute or controversy arising under
or in connection with this Agreement.  The Company will be solely responsible
for paying the costs and expenses incurred by both parties in connection with
such arbitration.

9.2Injunctive Relief.  Notwithstanding the provisions of Section 9.1 above, the
Company will be entitled, in addition to any other remedy or remedies available
to the Company at law or in equity, to injunctive relief, without the necessity
of proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Mr. Schlater from any violation of threatened
violation of the covenants contained in Section 5.2.

9.3Legal Expenses.  The Company will pay or reimburse Mr. Schlater all legal
fees and expenses incurred by Mr. Schlater in disputing in good faith any issue
(regardless of the outcome thereof) under this Agreement relating to the
termination of Mr. Schlater’s employment at any time from the date of a Change
in Control through the Mr. Schlater’s remaining lifetime (or, if longer, through
the 20th anniversary of the date of a Change in Control) to the full extent
permitted by law, in seeking in good faith to obtain or enforce any benefit or
right provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of §409A(a)(1)(B) or
§4999 of the Internal Revenue Code to any payment or benefit provided under this
Agreement.  The Company will pay or reimburse such amounts within five business
days after Mr. Schlater’s delivers a written request for payment accompanied by
such evidence of fees and expenses incurred as the Company reasonably may
require, provided that Mr. Schlater submits an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred.  The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and Mr. Schlater’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

9.4No Waiver.  The provisions of the Article 9 do not constitute a waiver by the
Company of any rights to damages or other remedies which it may have pursuant to
this Agreement or otherwise.  Mr. Schlater acknowledges that, due to the
uniqueness of Mr. Schlater’s services and confidential nature of the information
Mr. Schlater will possess the covenant



 

18

 



--------------------------------------------------------------------------------

 

 

 

set forth in Section 5.2 is reasonable and necessary for the protection of the
business and goodwill of the Company.

Article 10 – Miscellaneous

10.1Binding Agreement.  In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
before the effectiveness of any such succession shall be a breach of this
Agreement and will entitle Mr. Schlater to compensation from the Company in the
same amount and on the same terms as Mr. Schlater would be entitled to under
this Agreement if Mr. Schlater were to terminate Mr. Schlater’s employment for
Good Reason after a Change in Control, provided, however, that in such case the
date on which any such succession becomes effective shall be deemed to be the
Termination Date.

10.2Successors.  This Agreement shall inure to the benefit of and be enforceable
by Mr. Schlater’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If Mr. Schlater dies
while any amount would still be payable to Mr. Schlater under this Agreement
(other than amounts which, by their terms, terminate upon the death of Mr.
Schlater) if Mr. Schlater had continued to live, then all such amounts, unless
otherwise provided in this Agreement, will be paid in accordance with the terms
of this Agreement to the executors, personal representatives or administrators
of Mr. Schlater’s estate.  Whether or not any Change in Control of the Company
has occurred, any successor to the Company’s business and/or assets by operation
of law or otherwise will automatically succeed to the rights and obligations of
the Company under this Agreement.

10.3Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to Mr.
Schlater, to the last home address Mr. Schlater has provided the Company’s human
resources department and, if to the Company, to the address set forth below, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt:

To the Company:Ferro Corporation
6060 Parkland Boulevard
Suite 250
Mayfield Heights, Ohio 44124
Attention: Chief Executive Officer

10.4Waivers.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Mr. Schlater



 

19

 



--------------------------------------------------------------------------------

 

 

 

and such officer as may be specifically designated by the Board.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
of any lack of compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

10.5Withholding.  Any payments provided for hereunder shall be reduced to the
extent necessary so that the Company may satisfy any applicable withholding
required under federal, state or local law and any additional withholding to
which Mr. Schlater has agreed.

10.6Survival.  The obligations of the Company and Mr. Schlater under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term (including, without limitation, those under
Articles 3, 4 and 5 above) will survive such expiration.

10.7Compliance with Section 409A of the Internal Revenue Code.  This Agreement
is intended to comply with the requirements of Section 409A of the Internal
Revenue Code or an exemption or exclusion therefrom and shall in all respects be
administered so as to be in compliance with such Section 409A.  Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Internal Revenue Code.  In no event may Mr. Schlater,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement.  All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Internal Revenue Code shall be made or provided in
accordance with the requirements of Section 409A of the Internal Revenue Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that Mr. Schlater shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of in-kind benefits that the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) Mr.
Schlater’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Mr. Schlater’s remaining
lifetime (or if longer, through the 20th anniversary of the date of a Change in
Control).  Within the time period permitted by the applicable Treasury
Regulations, the Company may, in consultation with Mr. Schlater, modify this
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to Mr. Schlater, in order to cause the provisions
of the Agreement to comply with the requirements of such Section 409A of the
Internal Revenue Code, so as to avoid the imposition of taxes and penalties on
Mr. Schlater pursuant to Section 409A of the Internal Revenue
Code.  Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit that would constitute non-exempt “deferred compensation” for purposes
of Section 409A of the Internal Revenue Code would otherwise be payable or
distributable under this Agreement by reason of Mr. Schlater’s separation from
service during a period



 

20

 



--------------------------------------------------------------------------------

 

 

 

in which Mr. Schlater is a Specified Employee, then subject to any permissible
acceleration of payment by the Company under Treas. Reg. §1.409A 3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest) or (j)(4)(vi)
(payment of employment taxes):

(1)If the payment or distribution is payable in a lump sum, then Mr. Schlater’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Mr. Schlater’s death or the
first day of the seventh month following Mr. Schlater’s separation from service;
and

(2)If the payment or distribution is payable over time, then the amount of such
non- exempt deferred compensation that would otherwise be payable during the
six- month period immediately following Mr. Schlater’s separation from service
will be accumulated and Mr. Schlater’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of Mr. Schlater’s
death or the first day of the seventh month following Mr. Schlater’s separation
from service, whereupon the accumulated amount will be paid or distributed to
Mr. Schlater and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

Whether and when Mr. Schlater is deemed to be a “Specified Employees” and the
application of the six-month delay rule of §409A(a)(2)(B)(i) to payments to Mr.
Schlater will be determined in accordance with methodology adopted by the Board
or a Committee thereof and such methodology will be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Agreement.

10.8Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10.9Governing Law.  This Agreement will be governed by the internal substantive
laws of the State of Ohio and will be enforced in courts sitting in the State of
Ohio.

10.10Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.11Complete Agreement.  This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter of this Agreement and
supersedes all prior letters of intent, agreements, covenants, arrangements,
communications, representations, or warranties, whether oral or written, by any
officer, employee, or representative of the Company relating thereto, including,
but not limited to, the Prior Agreement.

To evidence their agreement as stated above, Mr. Schlater has executed and
delivered, and Ferro Corporation has caused its duly authorized officer to
execute and deliver, this Change in Control Agreement as of September 1, 2016.

[SIGNATURES ON FOLLOWING PAGE]

﻿





 

21

 



--------------------------------------------------------------------------------

 

 

 

﻿

﻿

 

﻿

FERRO CORPORATION

/s/ Benjamin Schlater

/s/ Peter T. Thomas

Benjamin Schlater

Peter T. Thomas

﻿

Chairman, President & CEO

﻿

﻿





 

22

 



--------------------------------------------------------------------------------

 

 

 

APPENDIX A
Definitions

The following terms identified with initial capital letters are defined in the
following Sections of the Change in Control Agreement:

﻿

 

Term

Cross Reference

Accounting Firm.

Section 4.2

Additional Noncompetition Period.

Section 5.2.B

Agreement.

Preamble

Base Salary.

Section 3.4.B(l)(a)

Business Combination.

Section 3.1.C

Board.

Recital A

Cause.

Section 3.2.A

Change in Control.

Section 3.1

Company.

Preamble

Competitive Products.

Section 5.2

Ferro Related Persons.

Section 5.3

Good Reason.

Section 3.2.C

Incumbent Board.

Section 3.1.B

IRS.

Section 4.5

Mr. Schlater.

Preamble

Outstanding Company Common Stock.

Section 3.1.A(1)

Outstanding Voting Securities.

Section 3.1.A(2)

Outstanding Performance Shares.

Section 3.5

Payment.

Section 4.1

Potential Change in Control.

Section 2.1

Prior Agreement.

Recital D

Renewal Date.

Section 1.4

Restricted Period.

Section 5.2

Severance Payments.

Section 3.4

Term.

Section 1.4

Termination Date.

Section 8.2

Termination Notice.

Section 8.1

Without Cause.

Section 3.2.B

﻿

In addition, the following terms have the meanings set forth below where used in
the Change in Control Agreement and identified with initial capital letters:

﻿

 

﻿

 

Term

Meaning

Additional Tax

Any excise tax imposed under Section 4999 of the Internal Revenue Code.



 

23

 



--------------------------------------------------------------------------------

 

 

 

Affiliate

As defined forth in Rule 12b-2 under Section 12 of the Exchange Act.

Annual Incentive Plan

The Company’s annual incentive plan, as amended, and any successor plan thereto.

Applicable Board

The Board, or if the Company is not the ultimate parent corporation of the
Affiliated Companies and is not publicly-traded, the board of directors of the
ultimate parent of the Company.

Beneficial Owner

As defined in Rule 13d-3 under the Exchange Act.

Benefit Plan

Any perquisite, benefit, or compensation plan established or maintained by the
Company, including, without limitation, the plans described in Section
3.4.A-3.4.D and any plans that are successors to such plans, but excluding
awards under the Company’s Long-Term Incentive Plan.

Directors

Individuals serving on the Board.

Disability

Mr. Schlater’s incapacity due to physical or mental illness resulting in Mr.
Schlater’s absence from the full-time performance of his duties with the Company
for a period of six consecutive months.

Exchange Act

The Securities Exchange Act of 1934, as amended from time to time.

Internal Revenue Code

The Internal Revenue Code of 1986, as amended from time to time.

Long-Term Incentive Plan

The Company’s long-term incentive plan, including, without limitation, the 2006
Long-Term Incentive Plan as the same had been and may hereafter be amended and
any successor plan thereto.

Person

As defined in Section 13(d)(3) and 14(d)(2) of the Exchange Act.

Retirement

Termination of Mr. Schlater’s employment by retirement under a Company
retirement plan or policy (including early retirement).



 

24

 



--------------------------------------------------------------------------------

 

 

 

Specified Employee

Within the meaning of Section 409A of the Internal Revenue Code and the final
regulations thereunder, as determined in accordance with the methodology adopted
by the Board or a Committee thereof.

Welfare Plan

Each welfare benefit plan or program sponsored by the Company in existence
immediately before the Termination Date or Change in Control, as the case may
be, including, without limitation, medical, pharmacy, dental, vision, accidental
death and dismemberment, life insurance and long-term disability plans and
programs, which is then provided to Mr. Schlater or in which Mr. Schlater then
participates.

﻿

﻿

﻿

﻿

﻿



 

25

 



--------------------------------------------------------------------------------